             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


SUSI EMERITA PELKA, as the
Surviving Spouse & Personal
Representative of the Estate of
JEFFERY DAVID PELKA, Deceased,

                                           *
      Plaintiff,
                                           *


             V.                            *                   CV 516-108
                                           *

                                           *
CITY OF WAYCROSS, GEORGIA;
                                           *
PETER WROBEL, M.D.,
Individually and in his          *
Official Capacity as the Medical *
Director of the Ware County      *
Jail; PETER WROBEL, M.D., P.C.; *
SOUTHEAST GEORGIA PRIMARY CARE,            *
P.C.; and SOUTHERN CORRECTIONAL            *
MEDICINE, LLC,                             *

      Defendants.                          *
                                           ■k




                                    ORDER




      Before the Court is Plaintiff's motion to dismiss less than

all   defendants.      (Doc.    132. )          The   motion   is   consented   to    by

Defendants Peter Wrobel, M.D., Peter Wrobel, M.D., P.C., Southeast

Georgia Primary Care,      P.C.,     and Southern Correctional Medicine,

LLC   (collectively the ''Wrobel Defendants") .                 Those parties have

agreed to the dismissal          of all         Plaintiff s     claims   against     the

Wrobel   Defendants.     Further,        each will bear their own costs and

attorney's    fees.    This leaves the City of Waycross as the only

remaining Defendant in this case.                 However,     the Court previously
dismissed Plaintiff's claims against the City. (Order of September

11, 2018, Doc. 130, at 11.)        Thus, the claims against all parties

have been resolved, either by the Court or by agreement.

     IT   IS   THEREFORE      ORDERED   that   all   of   Plaintiff's   claims

asserted in this matter are DISMISSED WITH PREJUDICE,              The Clerk

shall TERMINATE all deadlines and motions and CLOSE this case.

     ORDER     ENTERED   at    Augusta,   Georgia,    this              day    of

February, 2019.




                                                                         )GE

                                           UNITEl^-S/rATES DISTRICT COURT
                                          .SOUTHERN DISTRICT OF GEORGIA
